Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 is indefinite because it is not clear what applicant is claiming or what limitations are encompassed by the claim.  Specifically, the claim is phrased as a dependent claim.  Perhaps it was intended to be so?  However, it is being construed as an independent claim.  Appropriate correction is required.
Claims dependent upon the claims rejected above are rejected for the above reasons as they do not remedy the deficiency.
Claim 15 is further indefinite because there is insufficient antecedent basis for the limitation/terms “the support member“ and “the component”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 16-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0246467 to Hein et al.
With regard to claim 1, a bicycle attachment mechanism for a bicycle rack having a support member (assembly 84a, fig. 10) for holding a bicycle, the bicycle attachment mechanism comprising: a pawl (206) pivotally mounted within an aperture in the support member (an aperture is created on 84a between base 190 and buckle 192, see figs. 10-11), and a strap (194) having teeth (204) on a side thereof, and a first end and a second end; wherein the second end of the strap is attached to the support member and the first end of the strap is inserted into the aperture (fig. 10 shows strap 194 having first and second ends with both ends attached to the support member assembly and inserted into an aperture on the support member assembly); wherein the pawl is configured to engage the teeth on the strap to retain the strap in the aperture (see fig. 11).
With regard to claims 2-3, wherein the pawl further comprises an angled tooth configured to engage the teeth on the strap and wherein the pawl secures the strap between the angled tooth of the pawl and a surface of the aperture (fig. 11 shows angled teeth of pawl 206 engaging teeth 204 of strap 194 against a surface of the aperture).
With regard to claim 4, wherein the pawl further comprises a pawl release lever configured to disengage the angled tooth of the pawl from the teeth of the strap to release the strap from the aperture (fig. 11 shows pawl 206 having a lever that is spring-biased and when depressed, disengages the pawl from the teeth on the strap).
With regard to claims 5-6, further comprising a bicycle cradle (198) disposed between the second end of the strap and the aperture such that a frame member of a bicycle is captured between the strap and the cradle when the second end of the strap is inserted into the aperture (figs. 10-11 show base 190 having a cradle 198 between first and second ends of strap member 194).
With regard to claim 16, a bicycle attachment mechanism for a bicycle rack having a support member (assembly 84a, fig. 10) for holding a bicycle, the bicycle attachment mechanism comprising: a strap (194) having a rack of teeth (204) disposed on a side thereof, a ratchet pawl (202, 206) disposed in an aperture extending though the support member (an aperture is created on 84a between base 190 and buckle 192, see figs. 10-11), the ratchet pawl configured to engage the rack of teeth on the strap when an end of the strap is inserted into the aperture. 
With regard to claim 17, wherein the aperture extends from an upper surface of the support member to a lower surface of the support member, and the strap extends through the aperture and below the support member to secure a bicycle frame member on the upper surface of the support member (figs. 10-11 show the aperture created on support member 84a between base 190 and buckle 192, extends from upper to lower surface of the support member and strap 194 extends therethrough and below the support member).
With regard to claim 18, wherein a second end of the strap is attached to the support member at an attachment point on the upper surface thereof (fig. 10 shows strap 194 having first and second ends, i.e. a first end extends through an aperture on one side of the support member and the second end of strap 194 is attached at an upper surface of the support member when fixed by engagement between the strap teeth and pawl teeth), and a bicycle cradle (198) is disposed on the upper surface of the support member between the attachment point and the aperture (see figs. 10-11).
With regard to claim 19, wherein the ratchet pawl (202, 206) further comprises a release lever to disengage the ratchet pawl from the teeth on the strap to release the strap from the aperture (figs. 10-11 show lever end of pawl mechanism, which when pressed, disengages the pawl teeth from the strap teeth).
With regard to claim 20, wherein an anti-sway device (mount portion 216) is attached to a lower surface of the support member adjacent to the aperture (fig. 10 shows 216 attached to lower surface of 84a and adjacent the aperture created between base 190 and buckle 192).
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,862,331 to Libon et al.  Insofar as the claimed invention is understood: 
With regard to claim 15, a bicycle attachment assembly (fig. 6) wherein an anti-sway device (60) is disposed below the support member and is attached to the component through the support member (figs. 4-6 show anti-sway device 60 disposed below and around a support member attached to a component through the support member).
Allowable Subject Matter
Claims 7-14 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

8/27/2022